Citation Nr: 9915207	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  98-01 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1965 to July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection and a 
10 percent rating for PTSD, effective from September 26, 
1997.

In his January 1998 notice of disagreement, the veteran 
indicated that he was also appealing the September 26, 1997 
onset date for PTSD.  In a January 1998 statement of the 
case, the RO indicated that an effective date prior to the 
date of the original claim, which was filed more than one 
year following discharge, was not warranted.  The Board notes 
that since the veteran did not address the earlier effective 
date issue in the substantive appeal (Form 9), or in a 
subsequent personal hearing at the RO, it appears that this 
issue has not been perfected for appeal, and it will not be 
considered by the Board herein.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's PTSD is manifested by intermittent and mild 
symptoms, including occasional flashbacks, nightmares, and 
irritability, with symptoms exacerbated during periods of 
significant stress, and resulting in not more than minimal 
social and industrial impairment.  



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.130, Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's DD Form 214 shows that his military 
occupational specialty was light weapons infantryman.  He 
served in the Republic of Vietnam and was awarded the combat 
infantryman badge.

A June 1997 VA evaluation for PTSD showed that the veteran 
was alert and oriented to person, place, and time.  He 
exhibited a somewhat anxious mood and reported discomfort in 
discussing some incidents, but did not appear particularly 
reactive when asked about specific traumatic experiences.  
His judgment and insight were good and his speech and thought 
processes were unremarkable.  There was no evidence of 
auditory or visual hallucinations, delusions, or current 
suicidal or homicidal ideation.  His intellectual 
functioning, including abstract reasoning, memory and 
concentration were in the average range.  Although it did not 
appear that he was currently experiencing acute distress 
related to PTSD, the results supported a history of 
intermittent lifetime difficulties with PTSD.  He reported 
significant symptomatology on two occasions in the past, the 
25th and 30th anniversary of his discharge from service.  He 
did not report any significant levels of distress and was 
coping well with daily stressors.  No depressive symptoms 
were noted.  His main concerns were infrequent mild symptoms 
including, intrusive thoughts, feelings of detachment, 
restricted range of affect, and a sense of a foreshortened 
future.  The conclusion was that he had a history of 
intermittent difficulties with moderate PTSD as well as 
longstanding mild symptomatology.  He was employed full time 
in marketing.  He had a B.S. in secondary education and 
wanted to obtain a teaching job.  The diagnostic impression 
was PTSD, lifetime.  His Global Assessment of Functioning 
(GAF) was 70.  It was recommended that he begin individual 
psychotherapy to address his mild symptoms as well as work on 
improving coping skills and vocational tenacity.  He did not 
need psychiatric medication at that time.

A June 1997 VA medical center (VAMC) treatment note showed 
that the veteran was seen for follow-up after the evaluation 
for PTSD.  He related no PTSD symptomatology, no nightmares, 
no flashbacks, and no symptoms of depression.  He had been 
sleeping and eating well and rated his mood as good.  He 
cited a significant recent stressor of his stepson moving in 
unexpectedly.  Examination showed that he was cooperative and 
in a good mood.  His cognition was intact and his insight and 
judgment were good.  The assessment was PTSD, lifelong, 
intermittent.  In July 1997 he reported that his PTSD 
symptomatology was under control and he denied symptoms of 
depression.  He reported having one nightmare and no 
flashbacks.  He was working less hours and searching for 
other employment, with good results.  In September 1997 he 
reported having one flashback, no nightmares, and he denied 
depressive symptoms.  

On VA examination in November 1997 the veteran reported that 
he worked as a customer service representative.  He was 
married to his third wife and had been married approximately 
6 months.  He reported symptoms of irritability, talking in 
his sleep, difficulty falling asleep, waking in the middle of 
the night, and flashbacks in which he was "reliving the 
past".  He reported periods of insecurity, hyperstartle 
responses, and isolative behavior.  He denied any auditory 
hallucinations with these symptoms, but did become 
tachycardic and diaphoretic at times of stress.  He recently 
noticed a worsening of his symptoms secondary to stress, as 
well as sobriety.  He noticed the symptoms at his 25th and 
30th anniversaries of his discharge from Vietnam, and during 
his second divorce in 1992.  Particular distressing events in 
Vietnam include seeing a man killed by sniper fire, seeing 
friends killed, and being pinned down by the enemy and 
expected not to survive.  He denied any avoidant behaviors or 
missing work.  He denied any problems with social 
functioning.  He reported that Vietnam war movies would 
trigger symptoms.  Mental status examination showed that he 
was alert and oriented times four, and his mood was good, 
with a stoic affect.  He displayed little emotion throughout 
the interview, even when talking about distressing events in 
the military.  His thought processes were linear, logical and 
goal directed.  He did not display any manic symptoms and did 
not endorse any depressive symptoms.  His thought content was 
appropriate.  He denied any suicidal or homicidal ideations, 
and denied auditory or visual hallucinations or delusions.  
When asked about the length of duration of symptoms of PTSD, 
he indicated that they varied in duration.  Cognition and 
memory were grossly intact.  He denied any symptoms of panic 
attack or anxiety.  There was no evidence of impaired impulse 
control.  He indicated that he was sleeping good.  
Concentration and abstraction were grossly intact.  The 
examiner noted that the veteran met the criteria for PTSD, 
although he displayed "inter-episodes of wellbeing".  It 
was noted that his PTSD episodes appeared to be sporadic, and 
not chronic and constant.  He denied any social and 
occupational dysfunction with these symptoms.  He got along 
well with his wife.  He required only psychotherapy for these 
symptoms and problems, and no medications.  It was noted that 
the veteran's medical record and files were not available for 
review.  The diagnosis included PTSD with delayed onset, and 
a GAF of 75 was assigned.  

A VAMC treatment record dated in December 11, 1997 showed 
that the veteran was seen for routine follow-up for PTSD, and 
he reported increased symptoms of flashbacks after watching a 
movie.  It was noted that he was working 40 hours a week.  He 
had no suicidal ideations, homicidal ideations, or auditory 
or visual hallucinations.  His thought process was linear and 
goal directed, and he was found to be alert and oriented in 
all spheres.  The assessment included PTSD.  In January 1998 
he denied any symptoms of PTSD since December 11, 1997.  

Received in May 1998, were VAMC treatment records dated from 
January 1998 to April 1998, which showed that he and his wife 
were seen for marital therapy.  

Received in May 1998 was a statement from the veteran's wife 
in which she reported the circumstances under which she met 
the veteran.  She also provided her observations of the 
veteran, indicating that he was warm, kind, generous, tender-
hearted and loving, and made an effort to be kind and 
friendly to all.  She reported on his need for acceptance, 
his dependency, and his fear of rejection.  She provided 
observations related to the 30th anniversary of the veteran's 
homecoming from Vietnam, and claimed that there was 
definitely a change in his behavior and mood.  She indicated 
that he was normally a non-confrontational and even-tempered 
person, but during that time he was frequently short-
tempered, irritable, and argumentative, had trouble sleeping, 
had more vivid dreams, and he admitted to having "controlled 
flashbacks".  She also described that during that period he 
became obsessed with a former girlfriend who he knew before 
he went to Vietnam.  

In May 1998 the veteran testified at a hearing at the RO.  He 
reported that due to his PTSD he felt anxious at times, had 
trouble sleeping, and had occasional flashbacks.  He had just 
watched the movie Courage Under Fire and had flashbacks to 
similar situations of being pinned down and the choppers 
picking them up.  He had not had any nightmares.  His current 
job he held for two and a half months, and had about 9 jobs 
in the past two years, some of which were part-time.  He 
indicated that he had panic attacks where he would get upset 
and irritable about things for no reason, maybe 10 or 12 
times per week.  When he drove, if someone tailgated him or 
cut him off, he would yell and swear.  He had some memory 
loss, and had been trying to recall some people's names.  He 
would sometimes forget his task at work, and his mind would 
wander.  His wife testified that she met the veteran in 1965 
and at that time he was eager, energetic and a forward 
looking person with ambitions.  She reported that when she 
saw him 30 years later, the difference was startling.  She 
indicated that he had a depressed manner and a tendency to 
frown, and he had become a very explosive person, screaming 
and using foul language.  She reported that they did 
socialize to some degree, with a small circle of friends.  
She indicated that they usually were off by themselves, 
rather than being with a group.  She testified that he went 
to AA meetings, and she would sometimes go with him.  The 
veteran reported that he avoided conflict as much as 
possible, did not watch a lot of war movies, and did not feel 
the need to be engaged in combat.  



Analysis

The veteran's claim for an increased rating for PTSD is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that the veteran has presented a claim 
which is plausible.  The Board is also satisfied that all 
relevant evidence has been properly developed and that no 
further assistance is required to comply with the duty to 
assist under 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Recently, the U.S. Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999, hereinafter 
"the Court") noted a distinction between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection, and a claim for an increased 
rating of a service-connected condition.  The Court held that 
the rule, pertaining to claims for an increased rating, from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in disability rating is at issue, the present 
level of disability is of primary importance.") is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection.  
Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found-a practice know as "staged ratings".  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran's PTSD was evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, by the RO, when the current 10 percent 
evaluation was assigned.  Under Diagnostic Code 9411, a 10 
percent rating is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998).

Additionally, under Diagnostic Code 9411, a 70 percent rating 
is warranted when there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted where there 
is total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (1998).

The VA examination report in November 1997 and the VAMC 
treatment records do not reveal any findings of depressed 
mood, suspiciousness, panic attacks, chronic sleep 
impairment, or mild memory loss for a 30 percent evaluation.  
A June 1997 VA evaluation showed that the veteran was not 
currently experiencing acute distress related to PTSD, and 
was coping well with daily stressors.  No depressive symptoms 
were noted and he reported infrequent mild symptoms including 
intrusive thoughts, feelings of detachment, restricted range 
of affect, and a sense of a foreshortened future.  The 
assessment was a history of intermittent difficulties with 
moderate PTSD, and longstanding mild symptomatology.  

Subsequent VAMC treatment notes showed that the veteran 
related minimal to no PTSD symptomatology.  He reported 
having a nightmare on one occasion and a flashback on another 
occasion.  He reported no symptoms of depression.  On VA 
examination in November 1997 he reported symptoms of 
irritability, talking in his sleep, poor sleep, including 
difficulty falling asleep, and waking in the middle of the 
night, and flashbacks in which he was "reliving the past".  
He denied any avoidance behaviors or missing work and denied 
any problems with social functioning.  He denied symptoms of 
panic attack or anxiety.  In December 1997, he reported 
increased symptoms of flashbacks after watching a movie, but 
it was noted that he was working 40 hours a week.  In January 
1998 he denied any symptoms of PTSD since December 1997.  In 
May 1998 he testified that due to his PTSD he felt anxious at 
times, had trouble sleeping, and had occasional flashbacks.  
While the veteran has complained of feeling anxious at times, 
having trouble sleeping, having occasional flashbacks, and 
increased symptomatology after watching a war movie, and on 
the anniversary dates of his discharge from Vietnam, these 
symptoms have not been clinically identified as more than 
intermittent and mild to moderate.  In view of the foregoing, 
the Board finds that the veteran's symptoms more closely 
approximate the criteria for a 10 percent rating.

The Board has considered whether the veteran is entitled to a 
"staged" rating for his service-connected PTSD as dictated 
in Fenderson, and finds that at no time since he filed his 
claim for service connection has the service-connected 
disorder been more disabling than 10 percent.

Based on the objective evidence of record and the veteran's 
testimony, the Board concludes that the veteran's PTSD does 
not more nearly approximate the criteria for a 30 percent 
rating under Diagnostic Code 9411.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine does not apply, and the claim for an increased 
rating must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to an increased rating for PTSD is denied.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals


 

